Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1035 Filed 03/31/21 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


MICHAEL E. WILLIAMS,                            2:20-CV-10373-TGB-EAS


                  Plaintiff,
                                          ORDER ADOPTING REPORT
                                           AND RECOMMENDATION
      vs.
                                                (ECF NO. 15)

COMMISSIONER ANDREW M.
SAUL,


                  Defendant.

      This matter is before the Court on Magistrate Judge Elizabeth A.

Stafford’s   report   and      recommendation    of   February   18,   2021,
recommending that Plaintiff’s motion for summary judgment be denied,
that Defendant's motion for summary judgment be granted, and that the

findings and conclusions of the Commissioner be affirmed. ECF No. 15.
      The Court has reviewed Magistrate Judge Stafford’s report and
recommendation, and Plaintiff's objection thereto. For the reasons set

forth below, Plaintiff’s objection is OVERRULED, and the report and
recommendation is ACCEPTED and ADOPTED as the Court’s findings
of fact and conclusions of law. Consequently, the decision of the

Commissioner denying Plaintiff's disability claim is AFFIRMED.

                                      1
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1036 Filed 03/31/21 Page 2 of 9




                           I.    BACKGROUND
      Plaintiff alleges disability beginning May 30, 2015 due to a frozen

left shoulder, left rotator cuff tear, carpal tunnel syndrome, sciatica, back
problems, chronic obstructive pulmonary disease, removal of left testicle,
and depression.1 R. & R., ECF No. 15, PageID.1003. His claim for

supplemental security income was denied on June 23, 2017. He made a
written request for a hearing, which was held on September 18, 2018.
Williams testified, as did vocational expert Stephanie Lorey. ALJ Hr’g

Decision, ECF No. 9-2, PageID.49.
      In a decision issued on December 24, 2018, the ALJ found Williams
to be not disabled. In considering the five-step analysis used to determine

whether an individual has a disability, see ECF No. 15, PageID.1004-05,
the ALJ found that Williams’ claim failed at step five. Specifically, the
judge determined that he had a residual functional capacity (“RFC”) for

light work, with some restrictions. ECF No. 9-2, PageID.53. She also
determined that, although he had no past relevant work, there were jobs
in significant numbers in the national economy that he could have

performed, meaning he was not disabled in the time period in question.
Id. at PageID.65.



1 Plaintiff has filed two previous unsuccessful applications for disability
insurance benefits and supplemental security income, but because those
decisions are not at issue here, the Court will focus on the most recent
application. ALJ Hr’g Decision, ECF No. 9-2, PageID.49.
                                     2
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1037 Filed 03/31/21 Page 3 of 9




      Moore sought judicial review of this decision on February 12, 2020.
ECF No. 1. Parties timely filed cross motions for summary judgment, and

these issues are now before the Court along with Judge Stafford’s report
and recommendation.
                      II.   STANDARD OF REVIEW

      The law provides that either party may serve and file written
objections “[w]ithin fourteen days after being served with a copy” of the
report and recommendation. 28 U.S.C. § 636(b)(1). Plaintiff filed a timely

objection (ECF No. 16) to the report and recommendation; Defendant
filed a response (ECF No. 17) to Plaintiff's objection. This Court must
conduct a de novo review of the parts of a report and recommendation to

which a party objects. See 28 U.S.C. § 636(b)(1). “A judge of the court may
accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. The judge may also

receive further evidence or recommit the matter to the magistrate judge
with instructions.” Id.
      As for any parts of the report and recommendation that are

reviewed de novo, the Court’s judicial review is nevertheless
circumscribed: the Court “must affirm the Commissioner's conclusions
absent a determination that the Commissioner has failed to apply the

correct legal standard or has made findings of fact unsupported by




                                     3
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1038 Filed 03/31/21 Page 4 of 9




substantial evidence in the record.”2 Longworth v. Comm'r of Soc. Sec.,
402 F.3d 591, 595 (6th Cir. 2005). Substantial evidence is not a high

standard, requiring “more than a scintilla of evidence but less than a
preponderance.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th
Cir. 2007).

      Different kinds of evidence are given different weight. Evidence can
come from an “acceptable medical source” or “other sources.” 20 C.F.R. §§
404.1513 (amended March 27, 2017), 416.913 (amended March 27, 2017).

An opinion from a medical source who has examined the claimant is
generally given more weight than one who has not, and in particular the
opinion of someone who regularly treats the claimant (treating-source

opinion) must be given “controlling weight” if “well-supported by
medically acceptable clinical and laboratory diagnostic techniques” and
“not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Gayheart v.
Comm'r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013).
      If the ALJ does not give the treating-source opinion controlling

weight, “then the opinion is weighed based on the length, frequency,
nature, and extent of the relationship, as well as the treating source’s
area of specialty and the degree to which the opinion is consistent with

the record as a whole.” 20 C.F.R. § 404.1527(d)(2); see also Gayheart, 710


2The ALJ’s decision stands as the Commissioner’s final decision. See 20
C.F.R. § 404.981.
                                  4
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1039 Filed 03/31/21 Page 5 of 9




F.3d at 376. Additionally, if a treating-source’s opinion is discounted, the
ALJ must provide “good reasons” for doing so that are “supported by the

evidence in the case record.” Id. (quoting Soc. Sec. Rule. No. 96-2p, 1996
WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)).
      The Court may “reverse and remand a denial of benefits, even

though ‘substantial evidence otherwise supports the decision of the
Commissioner,’ when the ALJ fails to give good reasons for discounting
the opinion of the claimant's treating physician.” Friend v. Comm’r of Soc.

Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (quoting Wilson v. Comm'r of
Soc. Sec., 378 F.3d 541, 543-46 (6th Cir. 2004)). Even if the ultimate
conclusion of the ALJ may be justified based on the record, “[a] failure to

follow the procedural requirement ‘of identifying the reasons for
discounting the opinions and for explaining precisely how those reasons
affected the weight accorded the opinions denotes a lack of substantial

evidence[.]’” Id. (quoting Rogers, 486 F.3d at 243).
      However, in some circumstances, a failure to provide “good reasons”
for discounting the opinion of a treating source might be “harmless error.”

Friend, 375 F. App’x at 551. The Sixth Circuit has observed that a
violation of the procedural requirement may be harmless error if “(1) ‘a
treating source’s opinion is so patently deficient that the Commissioner

could not possibly credit it’; (2) ‘if the Commissioner adopts the opinion
of the treating source or makes findings consistent with the opinion’; or
(3) ‘where the Commissioner has met the goal of § 1527(d)(2)—the
                                     5
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1040 Filed 03/31/21 Page 6 of 9




provision of the procedural safeguard of reasons—even though she has
not complied with the terms of the regulation.’” Id. (quoting Wilson, 378

F.3d at 547).
                               III. ANALYSIS
      Plaintiff’s single objection has to do with the ALJ’s consideration of

a treating-source opinion from physician Dr. Nael Tarakji, which is in the
record at ECF No. 9-10, PageID.922-24. The ALJ indicated that she was
giving his opinion evidence “little weight, as it is not consistent with other

evidence of record, and the severity of limitations is not supported by the
objective medical evidence.” ECF No. 9-2, PageID.63. Plaintiff says that
with just this sentence, the ALJ does not sufficiently explain why she was

discounting Dr. Tarakji’s opinion and that therefore she erred by not
providing “good reasons” to explain her decision. ECF No. 16,
PageID.1019-20. Judge Stafford indicates that the ALJ thoroughly

reviewed the record and discussed the objective medical evidence earlier
in the decision. ECF No. 15, PageID.1013-14. Therefore, “the decision
read as a whole supplies good reasons for discounting Dr. Tarakji’s

opinions.” Id. at PageID.1009.
      The Court is persuaded by the reasoning in Fifer v. Comm’r of Soc.
Sec. that Judge Stafford’s conclusion regarding the ALJ’s provision of

“good reasons” is correct. No. 14-14584, 2016 WL 1399254 (E.D. Mich.
Apr. 11, 2016). In Fifer, the court found that the ALJ’s decision contained
only a “cursory explanation” regarding the reasons for discounting a
                                      6
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1041 Filed 03/31/21 Page 7 of 9




specific treating-source opinion as being inconsistent with the record. Id.
at *3. But that record had been “extensively surveyed by the ALJ earlier

in her decision,” which the Court found to suffice as “good reasons” for
her decision to give limited weight to the opinion. Id.
      The ALJ’s decision here similarly included only a short statement

in the paragraph where Tarakji’s opinion evidence is weighed. But the
lengthy analysis of the record that precedes it, including a review of
objective medical evidence in the form of treatment notes and records

from various doctor’s visits, MRIs, and other testing reports, indicates
what the ALJ’s “good reasons” for discounting his evidence were. See ECF
No. 9-2, PageID.55-63. The ALJ decision also evaluates other sources of

opinion evidence (Dr. Balunas, Dr. Spencer, Dr. Sayyid, Dr. Dickson, Dr.
Rampersaud, and Dr. Lopez) immediately before and after its evaluation
of Tarakji’s opinion evidence, and a reader can compare and contrast the

rationales offered throughout this portion of the decision to understand
why the ALJ found Tarakji’s evidence “not consistent” with the rest of
the record and therefore less persuasive. See ECF No. 9-2, PageID.62-63.

      Plaintiff argues that this case is more similar to Gayheart, where
an ALJ was found not to have provided sufficient “good reasons,” but
there “the reviewing court could not determine what the problem with

the treating physician's opinion was.” Vitale v. Comm'r of Soc. Sec., No.
16-12654, 2017 WL 4296608, at *3 (E.D. Mich. Sept. 28, 2017) (citing
Gayheart, 710 F.3d at 377). Here, the ALJ’s discussion of other opinion
                                     7
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1042 Filed 03/31/21 Page 8 of 9




evidence, as well as her clarification that Dr. Tarakji’s notes “failed to
quantify terms that he used in making his statement,” do provide

information as to why she felt his opinion should receive little weight.
ECF No. 9-2, PageID.62-63.
      Additionally, assuming for the sake of argument that the ALJ could

have been more specific in articulating the “good reasons” for not
following the treating-source opinion rule, in this case the failure would
amount to harmless error. Dr. Tarakji’s opinion evidence is in the form

of a three-page checklist that has very little accompanying explanation
regarding his findings. The Sixth Circuit has previously found “form
reports” like this to meet the patently deficient standard for harmless

error. Hernandez v. Comm'r of Soc. Sec., 644 F. App'x 468, 475 (6th Cir.
2016) (finding harmless error when ALJ discounted a treating-source
opinion that was a “check-box analysis . . . not accompanied by any

explanation”).
      Certainly, the more detail that ALJs provide in their decisions, the
better. “’The requirement of reason-giving exists, in part, to let claimants

understand the disposition of their cases,’ particularly in situations
where a claimant knows that his physician has deemed him disabled and
therefore ‘might be especially bewildered when told by an administrative

bureaucracy that she is not, unless some reason for the agency's decision
is supplied.’” Wilson, 378 F.3d at 134 (quoting Snell v. Apfel, 177 F.3d
128, 134 (2d Cir. 1999)). The ALJ’s decision could have explained more
                                     8
Case 2:20-cv-10373-TGB-EAS ECF No. 18, PageID.1043 Filed 03/31/21 Page 9 of 9




thoroughly, and in a manner more understandable to a layperson, how
she arrived at her conclusions. But although this is a close case, the Court

does not find that the ALJ’s reasoning falls below the minimum standard
of analysis required by the Administration’s regulations, and therefore
Plaintiff’s objection must be overruled.

                             CONCLUSION
      The Court ACCEPTS AND ADOPTS Magistrate Judge Stafford’s
report and recommendation (ECF No. 15) as this Court's findings of fact

and conclusions of law. Plaintiff's motion for summary judgment (ECF
No. 11) is DENIED, Defendant's motion for summary judgment (ECF
No. 13) is GRANTED, and the findings and conclusions of the

Commissioner are AFFIRMED.
      DATED this 31st day of March, 2021.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     9
